EXHIBIT 10.14

MAGMA DESIGN AUTOMATION, INC.

Summary of Standard Director Compensation Arrangements for Non-Employee
Directors

Description of Director Compensation (effective as of May 5, 2008)

Directors who are employees of Magma do not receive separate compensation for
service on the Board of Directors. Directors who are not employees of Magma
receive a cash retainer of $30,000 per year and $2,500 per Board or committee
meeting attended ($1,000 for teleconference meetings) for services as a member
of the Board of the Directors. In addition, the Chairman of the Audit Committee
receives a fee of $20,000 per year, and the Chairman of the Compensation and
Nominating Committee receives a fee of $15,000 per year; the other members of
the Audit Committee receive a fee of $10,000 per year, and the other members of
the Compensation Committee receive a fee of $7,500 per year. Magma reimburses
its non-employee Directors for out-of-pocket expenses incurred in attending
meetings of the board or its Committees.

Pursuant to the 2001 Stock Incentive Plan, as amended, which was approved by
Magma’s stockholders, each non-employee director receives an initial award of
20,000 restricted stock units upon appointment or election. The initial award
vests as to 25% on the first anniversary of the award date. The remainder of the
award vests quarterly over 12 quarters. Following the conclusion of each regular
annual meeting of stockholders, each continuing non-employee director receives
an additional award of 10,000 restricted stock units. When a non-employee
director is appointed to the Board of Directors at a time other than at an
annual meeting, such director receives an interim award that is a pro rata
portion of the annual 10,000 restricted stock unit award. The annual awards and
the interim awards vest in full on the day immediately prior to the annual
meeting of stockholders in the year immediately following the year of the grant
if the director continues as a member of the Board on that date. All awards will
vest fully upon a change in control of Magma, as set forth under the 2001 Stock
Incentive Plan.